Citation Nr: 1039636	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chondromalacia of the 
patella of the right knee (claimed as jumper's knee), to include 
as secondary to service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992 and 
from May 1994 to February 1999.  The Veteran received a Combat 
Infantryman Badge for his service.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in July 2009.  


FINDING OF FACT

The Veteran has a current right knee disability that began during 
service.


CONCLUSION OF LAW

Service connection for the right knee disability is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 
2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) 
(2009). the nexus between service and the current disability can 
be satisfied by medical or lay evidence of continuity of 
symptomatology and competent evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  See 
38 C.F.R. § 3.303(b).

Factual Background

The Veteran contends that he has a current right knee disability 
due to service, or due to the service-connected back disability.  
The Veteran has provided credible testimony that he has had right 
knee pain since service.  The Veteran has detailed how his 
activities and duties of service were traumatic to his knees, to 
include as due to the impact after repelling out of helicopters, 
and the Board finds that these events occurred.  Service 
treatment records dated in 1994 and 1995 show treatment for the 
right knee, to include a September 1995 record that shows a 
diagnosis of "jumper's knee."  In a 1998 record, the Veteran 
complained of soreness in the knees.  The Veteran also submitted 
lay statements from several persons in which the persons 
describe, essentially, that the Veteran's symptoms related to his 
knee have been long standing in nature.

In an April 2003 VA treatment record, a clinician wrote that the 
Veteran had increasing pain in his knee since a bus accident in 
service.  The Board is cognizant that this accident appears to 
have occurred in the Veteran's first period of service, prior to 
1994-1995.

The Veteran underwent a VA examination in November 2008.  The 
date of onset of the knee disability was recorded as 1995, which 
would place onset during service.  In an opinion, however, the 
examiner wrote that since the Veteran had no documented knee 
condition from 1995 until 2002 it was difficult to say that the 
current chondromalacia patella of the right knee was the same 
condition shown in service.  In another portion of the 
examination report, she wrote that it was less likely than not 
that the current disability was the same condition shown in 
service.

Pursuant to the Board remand, the Veteran underwent an additional 
VA examination in January 2010.  The examiner indicated that the 
onset of the right knee disability was in 1994, the year that the 
Veteran's second period of service began.  The examiner wrote 
that the disability was progressively worse since the onset.  The 
examiner was to address secondary service connection.  She wrote 
that an opinion would require speculation, but then provided a 
rationale that "[t]here is no scientific findings that shows 
back disability can cause chondromalacia of the knee."

Analysis

Service connection is warranted.  The opinion obtained upon 
remand is not probative regarding secondary service connection 
because the examiner indicates the use of speculation in her 
opinion, although she then provided a rationale.  The examiner, 
however, as the previous examiner had done, indicated that the 
date of onset was in service.  Although, in the November 2008 
opinion, the examiner then contradicted this finding by providing 
a negative opinion based on lack of medical evidence of treatment 
between 1995 and 2002, the Board notes that the Veteran had also 
complained of his knee in 1998.  More importantly, the Veteran's 
lay testimony regarding continuity of symptomatology is 
persuasive, and further supported by lay statements from others 
and the April 2003 VA treatment record.  Thus, the evidence of 
record supports a grant of service connection on a direct basis.

The Veteran is competent to state that he pain that continued 
from the time of service until he sought medical treatment, and 
the Board finds these statements credible.  See 38 C.F.R. 
§ 3.303(b).  The Board finds that based on the evidence of 
treatment in service, with evidence of continuity of 
symptomatology thereafter, service connection is warranted for 
the right knee disability.  


ORDER

Entitlement to service connection for chondromalacia of the 
patella of the right knee is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


